Citation Nr: 1107436	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-46 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as a result of VA medical treatment (and 
pursuant to the provisions of 38 U.S.C.A. § 1151).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1967.  He died on April [redacted], 2008.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the RO in 
Chicago, Illinois, which, in relevant part, denied entitlement to 
Dependency and Indemnity Compensation for a service-connected 
death on a 38 U.S.C.A. § 1151 theory.  


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2008, as the result of lung and 
colon cancer.

2.  The Veteran's 2004 VA medical care did not proximately cause 
or contribute to the natural progression of the lung and colon 
cancer which resulted in his death.

3.  During his lifetime, the Veteran was not in receipt of 
service connection for any disability.

4.  The Veteran was not exposed to herbicides during his active 
duty.  

5.  There is no evidence to establish that the Veteran's lung 
cancer or colon cancer were present during his active duty, 
manifested within one year of such service, or is otherwise 
related to his active service.  



CONCLUSION OF LAW

The criteria for the cause of the Veteran's death, to include as 
a result of VA medical treatment (and pursuant to the provisions 
of 38 U.S.C.A. § 1151), have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 1151, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312, 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court has also held that, in the context of a claim for cause 
of death benefits, 38 U.S.C.A. §  5103(a) notice must include (1) 
a statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service connected.  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Prior to initial adjudication of the appellant's claim, a letter 
dated in May 2008 fully satisfied the duty to notify provisions 
for the first three elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The RO provided Hupp compliant 
notice in the letter.  The Veteran had no service-connected 
disabilities during life, and the appellant has pursued a 
consistent theory of entitlement under 38 U.S.C.A. § 1151.  There 
is no indication that the appellant has been unaware of the 
necessary elements to establish entitlement.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The appellant protests in her Form 9 that no 
mention has been made of the Veteran's Mt. Vernon VA outpatient 
clinic records.  The Board notes that these records were obtained 
and considered by the RO and will be discussed in the following 
decision.  In the written presentation to the Board, the 
appellant's representative argues that VA failed in its duty to 
assist by not obtaining quality assurance records from the VA 
Medical Center.  VA's medical quality-assurance program consists 
of systemic health care reviews carried out by or for VA for the 
purpose of improving the quality of medical care or improving the 
utilization of health care resources in VA medical facilities.  
38 U.S.C.A. § 5705 (West 2002 & Supp. 2010).  Such data may 
relate to the structure, process or outcome of health care 
provided by VA.  See 38 C.F.R. § 17.500(c) (2010).  Records 
created as part of the medical quality-assurance program are 
confidential and access is limited.  The regulations at 38 C.F.R. 
§§ 17.500- 17511 explain the provisions for maintaining 
confidentiality and limit access to the documents.  

The need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific authorizations 
found in the regulations or by the direction of specific VA 
personnel, is required.  See 38 C.F.R. § 17.508(a) (2010).  
Adjudicative personnel are not listed among the persons 
authorized in 38 C.F.R. § 17.508, nor is there any existing 
directive or manual provision that provides the requisite 
authorization.  To the contrary, VA Adjudication Procedures 
Manual M21-1, Chapter 22, paragraph 3, pertaining of the 
development of the evidence relating to claims under 38 U.S.C.A. 
§ 1151, expressly states that quality-assurance investigative 
reports should not be requested and that copies should not be 
filed in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and cannot 
be used as evidence in the adjudication of such claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact that 
the regulations also specify that efforts must be made to protect 
the identities of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant that 
no procedures relating to the use and handling of quality 
assurance records during claims adjudication or as to any 
controls that might be placed on relocation to claims folders 
have been established.  The Board does not have the authority to 
invalidate VA regulations or adjudicative manuals.  Procurement 
of quality assurance records would necessary entail their 
disclosure to the veteran's representative.  Redisclosure of 
quality assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no specific 
reference to claims representatives is found therein.  See 38 
C.F.R. § 17.510.  Unauthorized disclosure may lead to monetary 
penalties.  See 38 C.F.R. § 17.511.

Assuming that quality assurance records were created following 
the Veteran's treatment, they no longer exist.  Standard VHA 
procedure is to destroy such records after three years.  See VHA 
Records Control Schedule 10-1, February 14, 2002, at XXXIII-1, 
XXXIII-2.  The Veteran died in April 2008, nearly three years 
after all the events in question and the representative did not 
make any request for such records until the February 2011 
Informal Hearing Presentation.  As neither the appellant nor her 
representative have furnished any information indicating that 
such documents exist, all identified records of medical treatment 
and examination have been obtained, and the August 2008 medical 
opinion when read with the other opinions of record is sufficient 
to address the question of VA negligence, the duty to assist has 
been met.  See Hood v. Shinseki, 23 Vet.App. 295 (2009); Norvell 
v. Peake, 22 Vet.App. 194 (2008); see also Counts v. Brown, 6 
Vet. App. 473 (1994); Gobber v. Derwinski, 2 Vet. App. 470 
(1992)(The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim).  Although VA 
is required under VCAA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for benefits, in the absence of any specific provisions of the 
law or regulations that authorize access to quality-assurance 
records for adjudicative use, the Board finds that it is not 
required to obtain such records pursuant to the duty to assist 
under the VCAA.  Moreover, the appellant's representative has not 
presented any convincing argument as to how quality assurance 
reports would be relevant to this case, and speculative 
development in the hopes that such records might possibly exist 
pertinent to the appeal amount to a fishing expedition, which is 
not contemplated under the duty to assist.  The Board finds that 
the duty to assist in obtaining records has been satisfied.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.

The appellant was afforded medical opinion as to whether the 
Veteran's cause of death was proximately caused or contributed to 
by a failure to diagnosis metastatic adenocarcinoma.  The August 
2008 opinion provided a thorough review of the claims file and 
discussed the Veteran's medical progress in detail.  The examiner 
provided several reasons to conclude that VA medical care was not 
negligent or faulty in any way and that the Veteran's progress 
was not worsened by that VA care.  Further opinion is not needed 
on the cause of death claim because, at a minimum, there is no 
persuasive and competent evidence that the Veteran's cause of 
death may be associated with the Veteran's military service or 
service connected disabilities.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

II. Analysis-Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that VA medical care providers 
failed to diagnose lung cancer when the Veteran sought care in 
2004, and that failure to diagnosis was the proximate cause of 
the Veteran's death.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2010).  The death of a veteran will be 
considered as having been due to a service-connected disability 
where the evidence establishes that such disability was either 
the principal or contributory cause of death.  38 C.F.R. § 
3.312(a) (2010).  

38 U.S.C.A. § 1151 provides that service connection for the cause 
of a Veteran's death may be awarded for a qualifying death of a 
Veteran in the same manner as if such additional disability were 
service-connected.  38 C.F.R. § 3.361 (2010).  Under 38 C.F.R. § 
3.361(c) claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination must 
meet the causation requirements of paragraph (c) and paragraph 
(d)(1) or (d)(2) of this section.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  38 C.F.R. § 
3.361(c)(1).  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an additional 
disability or died does not establish cause.  Id.  Hospital care, 
medical or surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for which 
the care, treatment, or examination was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to 
follow properly given medical instructions is not caused by 
hospital care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(3).  There is no indication of a failure to 
follow given medical instructions on the part of the Veteran.  

The proximate cause of disability or death is the action or event 
that directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) of 
this section); and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  38 
C.F.R. § 3.361(d)(1)(i).  

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need 
not be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  Id.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. § 
17.32.  Id.  

The Certificate of Death states that the Veteran died of lung and 
colon cancer on April [redacted], 2008.  

The appellant contends that the Veteran would have survived 
longer or not died at all had VA medical care providers diagnosed 
the cancer earlier in treatment between December 2004 and the 
actual diagnosis in July 2005.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the appellant is a physician or 
have any other medical training.  Therefore, as a layperson she 
is not competent to provide evidence that requires medical 
knowledge because she lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Additionally, she is also not competent to 
provide evidence as to the recommended course of treatment in any 
given situation or whether the course of treatment provided in 
this case was not to the prevailing standard of medical care.

Fault may be established by showing that VA furnished care, 
treatment, or examination without the Veteran's informed consent.  
38 C.F.R. § 3.361(d)(1).  To determine whether there was informed 
consent, VA will consider whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Id., at (ii).  Minor deviations from the requirements 
of § 17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Id.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in § 
17.32(b), as in emergency situations.  Id.  Under the facts of 
this case, there is no allegation of a lack of consent.  The 
Veteran sought treatment for rib pain in December 2004 and was 
examined.  He had a syncopal episode and a cardiac evaluation was 
recommended, though no record of such is of record.  While no 
informed consent is of record, the Veteran reported to VA 
voluntarily and did not undergo any invasive procedures.  Thus, 
the Board finds that consent to a physical examination is implied 
given the situation.  

The Veteran was next seen in February 2005, complaining of 
increased shortness of breath.  The Veteran denied fever but 
endorsed coughing up phlegm.  The Veteran reported that he 
continued to smoke.  The physical examination revealed upper lobe 
wheezes, no rales or ronchi, and no dullness to percussion.  The 
diagnosis was a chronic obstructive pulmonary disease 
exacerbation.  The Veteran was referred for a chest x-ray and 
consultation with the pulmonary service for evaluation for a 
nebulizer.  His VA treatment records show that he then refused to 
be seen by the pulmonary service and left.  As before, while no 
informed consent was of record, he reported to VA voluntarily and 
did not undergo any invasive procedures.  The Board finds that 
consent to a physical examination is implied given the situation.  

The Veteran was seen again at the Mt. Vernon VA outpatient clinic 
complaining of ongoing chest pain.  The Veteran reported that the 
pain had been intermittent for several years and that he had 
never been told what the pain is.  The Veteran was sent to the 
Marion VA Medical Center for chest x-rays and further studies.  
The Veteran's VA treatment records do not record any subsequent 
visit to Marion, but mention is made in June 2005 records that a 
March 2005 chest x-ray had been nondiagnostic.  

His next treatment visit was to the emergency room in May 2005, 
complaining of worsening rib and chest pain.  While no informed 
consent was of record, he reported to VA voluntarily and did not 
undergo any invasive procedures.  The Board finds that consent to 
a physical examination is implied given the situation.  

Finally, the Veteran was scheduled for a chest CT scan in June 
2005.  An extrapleural mass was discovered at that time.  
Metastatic disease was identified and radiographic correlation 
was recommended.  A biopsy was performed in early July 2005, 
which resulted in a diagnosis of metastatic adenocarcinoma of an 
unknown primary.  

The Veteran's claims file was forwarded for an opinion as to 
whether there was a failure to diagnosis the lung and colon 
cancer between December 2004 and June 2005 was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part and whether 
the VA medical care failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  On 
review of the claims file in August 2008, the examiner found that 
the claims file had very limited evidence because the Veteran had 
sought care from a private provider.  The examiner noted that the 
Veteran had been seen in December 2004 for pain in the right 
anterior lower ribcage and the cancer was discovered in the right 
midaxillary area and that the December 2004 pain was not the same 
chest pain associated with his lung cancer.  The cancer was also 
of an unknown primary.  The later finding of colon cancer did not 
change the prognosis or diagnosis for the Veteran.  The examiner 
noted that there is always some delay in diagnosis of 
adenocarcinoma of unknown primary.  Furthermore, the examiner 
noted that the literature review revealed an average survival 
time of six months for metastatic adenocarcinoma.  The Veteran 
survived from diagnosis in June 2005 until April 2008, nearly 
three years.  Thus, the examiner found, at least as likely as 
not, that the Veteran had better than average outcome based on 
average survival time.  In addition, the examiner determined that 
"[i]t is . . . less likely as not that the [V]eteran received 
less than adequate care in the VA Medical Center."  

The Board finds that the preponderance of the evidence is that 
there was no failure to diagnosis metastatic adenocarcinoma in 
December 2004.  The examiner indicated that the chest pain 
located was anatomically distinct from the location of the tumor 
and that diagnosis of such a cancer is difficult.  The Board also 
notes that the Veteran refuses further pulmonary evaluation in 
February 2005 which might have revealed a mass earlier.  The 
Board finds that there is no evidence to suggest that any error 
in medical care occurred between December 2004 and June 2005, 
which would have allowed for an earlier diagnosis.  Furthermore, 
the August 2008 opinion provides an adequate basis to conclude 
that the Veteran's VA medical care at least in part resulted in a 
better than average outcome given the disease.  Although 
appellant contends that some form of error or negligence was 
committed, the appellant is not qualified to offer such an 
opinion.  See Espiritu, supra.  Without competent medical 
evidence of fault or negligence, the claim must fail.  See 
38 C.F.R. § 3.358, supra.  Furthermore, without evidence of such 
fault or negligence being the proximate cause of death, the claim 
must fail.  The Board concludes that service connection for the 
cause of the Veteran's death on the basis of 38 U.S.C.A. § 1151 
is not warranted.  

Alternative bases of service connection for the cause of the 
Veteran's death exist.  In the interest of a complete review, the 
Board will address them.  Service connection for the cause of a 
veteran's death may be demonstrated by showing that the veteran's 
death was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
See also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran's metastatic adenocarcinoma was diagnosed in 2005, 
almost forty years after separation from service.  There is no 
evidence of inservice disease.  Given the August 2008 opinion, a 
cancer present during service would have resulted in the 
Veteran's demise decades earlier.  

In reaching this conclusion, the Board also notes that the 
Veteran served in the Pacific theater during the Vietnam era and 
that respiratory cancers, including of the lung, are 
presumptively associated with herbicide exposure.  Indeed, if a 
veteran was exposed to a herbicide agent during active military, 
naval, or air service, certain diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  In 
this regard, it is noted that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).  Here, the Veteran's DD 214 does not indicate that he had 
foreign service in Vietnam.  Although he had foreign service in 
Korea, he was not stationed at the Demilitarized Zone during the 
appropriate time period, during which he would have been presumed 
to have been exposed to herbicides.  [Indeed, as previously noted 
herein, the Veteran was discharged from active duty in early 
1967.]  There is, therefore, no evidence to show that he was 
exposed to herbicides during his active duty.  Thus, entitlement 
is not warranted on the basis of a presumption of herbicide 
exposure.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The appellant has presented no 
evidence and claims file contains no evidence to show that the 
Veteran was in fact exposed to herbicides or that the Veteran had 
some other inservice event, injury or disease that might result 
in a later metastatic adenocarcinoma.  As a result, the Board 
finds that there is no evidence to support a nexus to service.  
The Board concludes that service connection for the cause of the 
Veteran's death is not warranted on a direct basis.

The Board finds that the preponderance of the evidence is against 
the appellant's claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for the cause of the Veteran's death, to 
include as a result of VA medical treatment (and pursuant to the 
provisions of 38 U.S.C.A. § 1151), is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


